PCIJ_AB_70_Meuse_NLD_BEL_1937-06-28_JUD_01_ME_02_EN.txt. 38

SEPARATE OPINION BY M. ALTAMIRA.

[Translation]

My dissent from the foregoing judgment is mainly in respect
of the two following points: the interpretation of the Treaty
of 1863 and the findings upon the submissions of the Applicant.

I will confine myself to indicating my interpretation of the
Treaty in so far as is necessary to explain why I cannot accept
all the grounds on which the judgment is based, though this
does not prevent me from arriving for different legal reasons
at the same conclusions as the findings of the judgment, with
the sole exception of the finding in regard to the Neerhaeren
Lock.

I.

The Treaty of May 12th, 1863, constitutes, in my view, a
well constructed and complete system in which the various
articles are interconnected, each serving to explain and com-
plete the others, thus achieving the objects which are fully
and reasonably set out in the Preamble itself.

Regarding the Treaty as a whole, it is possible to discern
three groups of provisions: one comprising Articles I, II, ITI,
IV, V, VI, VII, VIII and XI, which deal with the feeding
of and navigation upon certain canals referred to in Article I;
another comprising Articles X and XIII which relate to the
carrying out of works made necessary by the provisions of the
first group, and a third comprising Articles IX and XII, which
concern navigation on the Meuse at different points. This
structure of the Treaty, which is due to the needs with which
the Parties were concerned in 1863, serves to explain the import
of the Preamble.

Before analyzing the articles of the Treaty, I find it neces-
sary to make two general observations.

First of all, I would say that, in my view, every one of the
obligations, whether common to the two contracting Parties or
peculiar to one of them, contained in the Treaty, is essential
in respect of the type of interests to which it relates; but it
follows that none of them takes precedence over the others
and still less can render them superfluous. On the contrary,
each article of the Treaty requires the precise fulfilment of that
part of the agreement between the contracting States which
it represents; the interdependence which may exist between
that part and the provisions of other articles (e.g. Art. IV and
Arts. III, V and XI) merely places conditions or limits upon
the exercise of each right or the fulfilment of each obligation ;
but, subject to these conditions or limits, where they exist, the

38
A./B. 70 (WATER FROM THE MEUSE).—OP. ALTAMIRA 39

provisions of each article remain intact and nothing should
prevent their application. For otherwise the Treaty would
cease to be a harmonious whole and would fail to fulfil one or
more of its objects instead of serving them all in accordance
with the plan jointly adopted by the Parties.

Besides this general consideration which, in my view, governs
the Treaty as a whole and each of its articles, there is the
fact—entirely natural since we are dealing with a treaty—that
the Treaty of May 12th, 1863, involves obligations and that
these obligations must be fulfilled. The fact that the Treaty
is chiefly concerned with the adjustment of the Parties’ interests
and not with differences of a really legal nature does not mean
that no legal relationship is established as regards the fulfilment
of the agreement in regard to interests. These interests may
have been the reason. for the conclusion of the Treaty, but
once the Treaty has come into existence, the rights and
obligations which it expressly or implicitly creates take pre-
cedence. The interests remain in the background and can
only be taken into account in so far as is permitted by the
legal provisions embodied in the agreement between the Parties.
They can never take the place of these provisions or impede
their execution.

Having made these general observations, I now come to the
interpretation of the articles of the Treaty.

Article I is for many reasons of considerable importance for
a proper understanding of the Treaty. It has been very much
discussed by the Parties in this case. It is connected with all
the other articles relating to the diversion and allocation of
water, and more especially with Article II and Article IV.

An analysis of its terms gives the following results: an
obligation to construct at Maestricht a work for the diversion
of water from the Meuse; the definition of this work as ‘‘the
feeder’, i.e. the only feeding conduit for certain canals and
irrigation channels; the qualification of these canals by the
words “situated below’ Maestricht, and of the irrigation channels
as those “of Campine and of the Netherlands”. The character
of the new feeding conduit as the only feeder which is expressed
by the wording of the Article, is confirmed by the terms of
the last paragraph of Article IV, which stipulates that the intake
of Meuse water previously existing at Hocht is not to be used,
that is to say its abolition in practice, since no other source
for the feeding of the canals referred to in Article I may exist
once the feeding conduit through which is discharged the
volume of water taken from the Meuse at Maestricht has been
constructed.

Two obligations naturally ensue from this circumstance. One—
common to both Parties—is the obligation not to make—or

39
A./B. 70 (WATER FROM THE MEUSE).—OP. ALTAMIRA 40

not to retain—another intake having the same purpose or the
same result in practice as that which the Maestricht feeder is
henceforward alone to serve. To my mind, it is obvious that
the obligation covers the two following points: the intention
to supply water and the actual fact of the supply of water to
canals “below Maestricht”, since though it is impossible to
imagine that an intake would be made with the express object
of feeding these canals unless that object were fulfilled—for
otherwise the intention would not be carried out—there is the
possibility that though the object were lacking, the feeding
might nevertheless take place. It is clear that, in Article I, the
actual feeding of the canals and not the construction of the intake
with its feeding conduit is the essential point. Unless the
feeding actually takes place, the intake would be of no use for
the fulfilment of the object of the agreement between the Parties.

The other obligation, likewise common to both Parties, is
the obligation to do nothing which—apart from a supplying of
. Water from a source forbidden by the first obligation—would
make it impossible to execute Article I completely and conse-
quently also the other articles which constitute its complement
or corollary. This second obligation, so far as Belgium is
concerned, relates to the volume of water to be assigned to the
Maestricht intake which naturally depends on the total volume
of water in the Meuse above Maestricht in Belgium territory.
Thus, if intakes intended for the supply of water for some
object other than canals referred to in Article I, were made
above Maestricht to carry off quantities of water which would
make it impossible for the Maestricht feeder to fulfil its
function under the conditions laid down by the Treaty, it
is clear that this would be contrary to Article I, as well as—
as we shall see—to Articles IV and V. Of course, though this
obligation appears particularly to concern Belgium, it also
concerns the Netherlands in so far as it may be possible for
action taken in their territory to interfere with the fulfilment
of the function of the treaty feeder. In my opinion, this is
all that is to be found or can be deduced from the terms of
Article I—which is very clear—without going beyond its scope.
Any further obligation or right on the part of the Netherlands
Government or the Belgian Government is only to be found in
the following articles of the Treaty.

As regards what canals were referred to by the words in
the Article “below Maestricht’’, everyone knew quite well in
1863 which canals were.meant, and the Treaty did not need
to enumerate them. It is fair to assume that the authors
of the Treaty thought it unnecessary to mention them by
name. Moreover, the judgment does so in more than one
passage in its grounds, and there is nothing further to add.

40
A./B. 70 (WATER FROM THE MEUSE).—OP. ALTAMIRA 41

The first paragraph of Article II simply draws a conclusion
from Article I. If the new intake was thenceforth to be the
sole ‘‘feeder’’ for the canals—a service hitherto performed by
the intake at Hocht, about to be abolished—the lock connected
with the Hocht intake became useless where it was. But
since the function it performed was still required for purposes
of navigation, it had to be transferred to the place where the
new intake was to be built. We shall see later that this para-
graph ‘of Article II has also a special significance in connection
with the finding concerning Neerhaeren.

The second paragraph of this Article II is only important
in the present case as emphasizing the importance of naviga-
tion on the canals. It anticipates a consequence following from
the execution of Article I, the first paragraph of Article IT
and the last paragraph of Article IV and, to remedy the
resulting inconvenience, orders the execution of certain hydraulic
works. Article III pursues the same aim on another part of
thé canal.

Paragraphs x and 2 of Article IV fix the quantity of water
which can be taken from the Meuse by the Maestricht intake,
varying with the level of water in the river. Thus they deter-
mine the flow of the intake provided for in Article J. The two
paragraphs mark the limits of this flow and thereby impose an
obligation upon the Netherlands, in whose territory the new
feeder operates, not to exceed these limits, subject to a right
in favour of the Netherlands Government, which is not expressed
in Article IV, but in paragraph 2 of Article V.

The third paragraph of Article IV prescribes the placing at
the mouth of the new intake of a gauge indicating the low
water level fixed in the preceding paragraph.

‘Finally, the last paragraph of Article IV formulates expressly,
as already said in reference to Article I, one of the main conse-
quences ensuing from that Article: viz., the discontinuance
of the Hocht intake, already mentioned in Article IT—an intake
which was situated in Belgian territory above Maestricht.

Article V, paragraph x, fixes, on the basis of the maximum
volume which can be taken from the Meuse by the Maestricht
feeder, the distribution of this water between the two interested
countries. The allocation is not made on terms of equality,
Belgium being the more favoured Party, but the reasons for
this inequality of treatment are of no importance to the ques-
tions now at issue. We need only note the obligation which
this paragraph imposes upon the Netherlands to discharge the

41
A./B. 70 (WATER FROM THE MEUSE).—OP. ALTAMIRA 42

two cubic metres per second allotted them (14 when bound by
the minimum as provided in Art. IV) through lock 17 at Loozen
in the direction of Netherlands territory, these two metres
being intended for ‘‘the canals and irrigation channels of the
Netherlands”.

On the other hand, paragraph 2 of Article V grants permis-
sion to the Netherlands Government to ‘‘increase the volume of
water taken at Maestricht” (ie. the total maximum volume
fixed in Art. IV and requiring to be passed through the new
feeder). This increase will in practice affect the quantity of
water allowed to the Netherlands by paragraph 1 of Article V,
as is clearly shown by the words in this same paragraph 2:
“this surplus water will also be discharged through lock 17 at
Loozen’’ (as well as the two cubic metres of para. I).

The right thus to increase the volume of water especially
assigned to the Netherlands is not restricted to a certain num-
ber of cubic metres, but is limited in this same paragraph by
the fact that the increase may not be of such amount as to
cause ‘‘the speed of the current in the canal .... to exceed the
limits fixed in Article IIT”. This ‘‘average” speed shall not
exceed “a maximum of 25 to 27 centimetres per second”.

Within these limits therefore, the right granted to the Nether-
lands is purely discretionary.

Article VI deals particularly with irrigation, which, according
to the Preamble, is the second aim of the Treaty. I need not
analyze this Article, as it is of little importance to our case.
The same applies to Article VII, which imposes a further
obligation upon Belgium, and to Article VIII.

Article IX introduces the second group of treaty provisions
to which IJ referred at the beginning. It concerns the improve-
ment of navigation, not on the canals mentioned in Article I,
but on the Meuse in the part of the river between Maestricht
and Venlo, which in 1863 presented serious obstacles to safe
navigation. It has no connection with the Maestricht feeder
nor with the supply of the canals referred to in Article I.

Article X is again concerned with the intake of Article I,
but only from the technical point of view of works to be
constructed there and of the works mentioned in Article IT.
It adds nothing essential in regard to the questions now at
issue. The same is true of Articles XII and XIII. Article XIV
deals only with ratification of the Treaty.

Article XI, on the other hand, supplements paragraph 2 of
Article V in case the exercise of its right by the Netherlands

42
A./B. 70 (WATER FROM THE MEUSE).—OP. ALTAMIRA 43

Government should require the execution by it of certain
hydraulic works. In this event, but only in this event, ‘‘the ques-
tion of the co-operation of the Belgian Government .... will be
settled between the two Governments”, in regard to the “meas-
ures necessary to secure discharge of the water through the Zuid-
Willemsvaart”. It appears to me clear that, as long as the
increased volume granted to the Netherlands Government is
furnished by the Maestricht feeder, the water is bound to be
discharged into the Zuid-Willemsvaart, since the feeder com-
municates only with that canal. Article XI seems to me to
provide for the possibility of new hydraulic works being con-
structed between the feeder and the said canal or in some other
way allowing the surplus water permitted by Article V to be
discharged in some other direction. The possible effect of this
surplus water on the current of the canal is already provided
for in Article V.

In this interpretation of the 1863 Treaty, I have been at
pains to state by an analysis of its articles the express or implied
obligations contained in each of them. The Treaty does not
seem to me to impose any other obligation upon either Party.
In my view, however, each of these obligations must be observed
irrespective of the others, and the fulfilment of the others can-
not excuse the non-fulfilment of one.

Before concluding this part of the present opinion, I would
point out, among the practical consequences to be drawn from
an interpretation of the 1863 Treaty—thus passing beyond the
sphere of law—the fact that the obligations under this Treaty
are perhaps somewhat restrictive, having regard to circum-
stances that have since developed. ‘This is certainly not a question
for the Court or for a judge to examine, but it arises quite
naturally from a study of the legal elements contained in the
Treaty and from knowledge of present-day conditions. As long
as the Treaty remains in force, it must be observed as it
stands. It is not for the Treaty to adapt itself to conditions.
But if the latter are of a compelling nature, compliance with
them would necessitate another legal instrument.

II.

To explain the grounds of my dissent from the finding
concerning the Neerhaeren Lock, as contained in the reasons
for the present judgment, I need only apply my interpretation

6 43
A./B. 70 (WATER FROM THE MEUSE).—OP. ALTAMIRA 44

of Article I of the Treaty of 1863 and my general remarks on
the Treaty system.

The canals referred to in Article I may not be fed otherwise
than from the Maestricht intake and its feeding conduit, firstly
because that is the only place where feeding is permitted and
secondly because the quantity of water to be diverted for this
purpose may not exceed the maximum volume fixed by
Article IV, and, as regards the surplus allowed to the Nether-
lands by Article IV, paragraph 2, only the Netherlands Govern-
ment may supply it within the limits fixed in that paragraph.

The case of lock 19 cannot, in my view, be invoked to refute
the foregoing argument. This lock was created by the Treaty,
and this fact confers upon it a legal status which renders it
consistent with the rest of the convention, a status which no
other lock not recognized by the Treaty and discharging water
into the canals by conduits other than the Maestricht feeder,
would possess. Nor is there anything in Article II which, in
my view, would justify the deduction that the Treaty recognizes
the general principle that water discharged by locks, of which
water the principal and normal purpose is not that of feeding
the canals referred to in Article I but which in fact does
constitute a feeding of such canals with water not taken from
Maestricht, may be assimilated to water from the new lock 19,
and still less to water passing into the Zuid-Willemsvaart by
the Maestricht conduit. The fact that the water hitherto
discharged by the Neerhaeren Lock has not increased the speed
of the current does not seem to me to alter the character of the
supply of water discharged by that lock. The provisions of
Articles I, IV and V are in my view contrary to this conclusion.

(Signed) RAFAEL ALTAMIRA.
